        Case 4:17-cv-00451-BLW Document 23 Filed 01/04/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  RAY CARL SHORT,
                                              Civil Case No. 4:17-cv-00451-BLW
        Movant,                               Crim. Case No: 4:14-cr-00273-BLW

         v.                                   MEMORANDUM DECISION
                                              AND ORDER
  UNITED STATES OF AMERICA,

        Defendant.



                                INTRODUCTION

      Before the Court is Defendant Ray Short’s letter, which requests

appointment of counsel (Dkt. 21). The Court will also construe this letter as one for

compassionate release. For the reasons explained below, the Court will deny the

motion for appointment of counsel and will deny the motion for compassionate

release without prejudice.

                                 BACKGROUND
      In July 2015, this Court sentenced Short to 15 years’ imprisonment after he

pleaded guilty to attempted sexual exploitation of a minor child. See July 16, 2015

Judgment, Crim. Dkt. 53, at 1. Short appealed, challenging the constitutionality of

his mandatory-minimum sentence of 15 years. See July 28, 2015 Notice of Appeal,

Crim. Dkt. 55. On August 2, 2016, the Ninth Circuit affirmed, concluding that


MEMORANDUM DECISION AND ORDER - 1
        Case 4:17-cv-00451-BLW Document 23 Filed 01/04/21 Page 2 of 4




Short’s sentence did not violate the Eighth Amendment. See Aug. 2, 2016 Mem.

Disposition, Crim. Dkt. 68. This Court later denied Mr. Short’s Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside or Correct Sentence. Civ. Dkt. 15. The Ninth

Circuit later denied Short’s request for a certificate of appealability. See Civ. Dkt.

20.

      Mr. Short now asks the Court to appoint an attorney for him. See Dkt. 21.

Additionally, his wife has written a letter to the Court indicating that an attorney

should be appointed to help Mr. Short request an early release based on his health

concerns and COVID-19. See Dkt. 22.

                                     ANALYSIS
      Defendant’s letter will be construed as a motion for compassionate release

and for the appointment of counsel. For the reasons stated below, Defendant's

motion for compassionate release will be denied without prejudice. His motion for

appointment of counsel will be denied outright.

      Construing the letters on file in Mr. Short’s favor, he is seeking a reduction

of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) – commonly referred to as

the compassionate release statute.

      That statute provides:

      The court may not modify a term of imprisonment once it has been
      imposed except ... upon motion of the Director of the Bureau of
      Prisons, or upon motion of the defendant after the defendant has fully


MEMORANDUM DECISION AND ORDER - 2
        Case 4:17-cv-00451-BLW Document 23 Filed 01/04/21 Page 3 of 4




      exhausted all administrative rights to appeal a failure of the Bureau of
      Prisons to bring a motion on the defendant's behalf or the lapse of 30
      days from the receipt of such a request by the warden of the
      defendant's facility, whichever is earlier, may reduce the term of
      imprisonment ... if it finds that ... extraordinary and compelling
      reasons warrant such a reduction ...

18 U.S.C. § 3582(c)(1)(A)(i). As explained in the statute, before a court may

consider an inmate’s request for a reduced sentence under 18 U.S.C. § 3582, the

inmate must first exhaust his administrative remedies with the Bureau of Prisons

(BOP) or wait 30 days after making such a request.

      Neither letter on file with the Court states whether Mr. Short has exhausted

his administrative remedies with the BOP. Before the Court can consider the merits

of any request for compassionate release, the defendant must file some

documentary evidence that he has asked the BOP for compassionate release and

either the BOP denied his request or 30 days has passed since the request.

      Otherwise, Defendant’s request for the appointment of counsel will be

denied. Defendant has no right to the appointment of counsel, and a motion for

compassionate release does not entail complex issues of law or fact that would

prevent Defendant from prevailing without the assistance of counsel. Indeed, the

requirements for compassionate release are set forth plainly in 18 U.S.C. §

3582(c)(1)(A).




MEMORANDUM DECISION AND ORDER - 3
       Case 4:17-cv-00451-BLW Document 23 Filed 01/04/21 Page 4 of 4




                                    ORDER

      IT IS ORDERED that Defendant’s Letter Request for Appointment of

Counsel (Civ. Dkt. 21) is DENIED. Otherwise, to the extent the Defendant is

seeking compassionate release under 18 U.S.C. §3582(c)(1)(A), the motion is

DENIED WITHOUT PREJUDICE.

                                           DATED: January 4, 2021


                                           _________________________
                                           B. Lynn Winmill
                                           U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
